Citation Nr: 1454928	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-26 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 15, 2014, for degenerative disc disease (DDD) at L2 through L5.

2.  Entitlement to an evaluation in excess of 40 percent since August 15, 2014, for degenerative disc disease (DDD) at L2 through L5.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 until his retirement in September 1992.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in October 2010 and May 2014.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

Review of the record reveals that separate disability ratings have been assigned for radiculopathy of both lower extremities as secondary to the service connected low back disorder.  There is no disagreement on file as to those ratings.  As such, the discussion herein is limited to the orthopedic manifestations of the low back disability.

In correspondence received by the Veteran in March 2014, he stated that on October 1, 2012, he took an early retirement due to service-connected issues and more specifically due to the pain he suffered on a daily basis and the side effects of his medication, it became too difficult to function at the level needed for his job.  The Veteran requested that the Board consider the overall impact of his service-connected disabilities and side effects of his pain medications.  He also noted that unemployability issues might also be appropriate to consider and that he may pursue IU at a later date.  Thus, the Board finds that a TDIU issue has been raised as part and parcel of the increased rating issue now on appeal; and this issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. Prior to August 15, 2014, the Veteran's service-connected lumbar spine DDD was not manifested by forward flexion of 30 degrees or less, spinal ankylosis, or incapacitating episodes. 

2.  Since August 15, 2014, the Veteran's service-connected lumbar spine DDD was not manifested by unfavorable spinal ankylosis, or incapacitating episodes. 

3.  Incapacitating episodes as described in the regulation have not been shown during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for DDD of the lumbosacral spine were not met prior to August 15, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2014). 

2.  The criteria for an evaluation in excess of 40 percent for DDD of the lumbosacral spine were not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's October 2010 and May 2013 Remands, the AMC requested that the Veteran provide names and dates of treatment for any medical provider who treated him for his low back disability, requested that he provide the name of the physician who prescribed bed rest for his lumbar spine disability, scheduled him for VA orthopedic/neurological examinations to determine the nature and severity of his low back disability, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2007 and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the Veteran is requesting higher ratings for already established service-connected lumbar spine DDD, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling prior to August 15, 2014 and as 40 percent disability since August 15, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

 Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

The Board notes that in a May 2012 rating decision, service connection was established for radiculopathy of the right and left lower extremities.  As the Veteran did not appeal the disabilities ratings assigned, the Board will restrict its analysis to the orthopedic manifestations of the lumbar spine.

Thus, for an evaluation higher than 20 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks in a 12-month period.  

In May 2006, lumbosacral spine motion was noted to be normal.  In February 2006, forward flexion was to about 45 degrees with guarding.  In October 2006, lumbosacral spine motion was noted to be normal.  

In February 2007, the Veteran could bend forward to 60 degrees without pain and extend to minus 10 degrees with discomfort.  

The Veteran underwent VA examination in March 2007 at which time he demonstrated flexion from zero to 55 degrees, extension from zero to 17 degrees, left lateral flexion from zero to 17 degrees, right lateral flexion from zero to 13 degrees, left lateral rotation from zero to 20 degrees, and right lateral rotation from zero to 20 degrees.  Repetitive movement did not change the range of motion.  

In August 2007, Lumbosacral spine demonstrated full range of motion, flexion to 12 inches from floor and mild limitation in all other planes.

The Veteran underwent VA examination in November 2008 at which time he demonstrated flexion from zero to 60 degrees with loss of motion on repetitive use 50 to 60 degrees, extension from zero to 10 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 20 degrees.  Except for flexion, there was no additional loss of motion on repetitive use.  

The Veteran underwent VA examination in October 2011 at which time he demonstrated flexion from zero to 85 degrees, and extension, right and left lateral flexion, and right and left lateral rotation from zero to 30 degrees.  There was no additional loss of motion on repetitive use.  The Veteran reported incapacitating episodes of at least six weeks in the prior 12-month period.  The Veteran's surgical scar was not painful, unstable, or the total area of greater than 39 square centimeters (six square inches).  

The Veteran underwent VA examination on August 15, 2014 at which time he demonstrated forward flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, right and left lateral rotation to 20 degrees.  After repetitive use testing, the forward flexion was to 30 degrees, extension was to 10 degrees, right and left lateral flexion was to 10 degrees, and right and lateral rotation was to 20 degrees.  There was no ankylosis.  The examiner noted that lumbar flexion was additionally decreased by 5 to 15 degrees due to pain and stiffness due to pain on use.  The Veteran's surgical scar was not painful, unstable, or the total area of greater than 39 square centimeters (six square inches).  

Thus, prior to August 15, 2014, the record does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less.  In addition, the record does not demonstrate favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 4 weeks in a 12-month period.  

The Board notes that the Veteran contends that because he underwent lumbar spinal fusion in July 2008, under Note 5 of the regulation, he is entitled to a 40 percent evaluation for favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  A spinal segment is a division of the spinal cord containing a bilateral pair of nerve roots.  From the anterior to the posterior, the segments are referred to as cervical, thoracic, lumbar, sacral, and coccygeal.  In this case, the Veteran underwent L4-S1 laminectomy with an L4-5 posterior lumbar fusion on July 10, 2008.  Because the lumbar fusion did not fix the entire segment, L1 to L5, the Board does not find that there was fixation of a spinal segment in neutral position.  In fact, as set forth in more detail above, repeated examinations have expressly shown active motion, thus ankylosis is not present.

Further, despite the Veteran's report in October 2011 that he had incapacitating episodes of at least six weeks in the prior 12-month period, the clinical evidence does not confirm this.  As noted above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In a letter received in June 2012, the Veteran stated that most weeks, he took one entire day to rest in bed to get relief from the pain in his back, lower extremities, knees, and shoulders, that most of the time this day was on the weekend so he was able to go to work the following week, and that he did not seek a physician's instructions because it would be nonsensical for him to go to the doctor every Friday to get a bed rest order.  Unfortunately, as a total of six weeks of bed rest has not been prescribed in a 12-month period, prior to August 15, 2014, a higher evaluation is not warranted for incapacitating episodes.

Accordingly, based on the schedular criteria, an evaluation higher than 20 percent prior to August 15, 2014, is not warranted.

For an evaluation higher than 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.  This is not demonstrated at any time by the record.    

Accordingly, based on the schedular criteria, an evaluation higher than 40 percent from August 15, 2004, is not warranted.

Although the criteria for evaluations in excess of 20 percent prior to August 15. 2014, and in excess of 40 percent from August 15, 2014 as set forth in the applicable rating criteria have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, the Board finds that the evidence does not support the assignment of evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014 under these provisions.

The Veteran has reported pain, stiffness, and weakness.  The Court, however, has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  Rather, in order to warrant a higher rating, there must be functional loss, i.e. some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Moreover, this must be objectively verified.  

At the March 2007 VA examination, the examiner stated that repetitive movement of the lumbar spine did not change the range of motion.  The examiner noted that pain caused the major functional impact and that the function was additionally limited.  At the November 2008 VA examination, the examiner noted that there was pain on flexion from 40 degrees to 60 degrees with motion limited to 50 to 60 degrees on repetitive use.  At the October 2011 VA examination, the examiner noted that there was functional loss with less movement than normal, excess fatigability, and interference with sitting, standing and/or weight-bearing.  The August 2014 VA examiner noted that lumbar flexion range of motion was additionally decreased by 5-15 degrees due to pain and stiffness on use.

Thus, the Board finds that the most probative evidence establishes that the Veteran's lumbar spine disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014.  Even with forward flexion limited to 50 degrees in November 2008, the assignment of an evaluation in excess of 20 percent prior to August 15, 2014 is not warranted as the additional loss of motion is not severe enough to limit forward flexion of the thoracolumbar spine 30 degrees or less.  Similarly, even with forward flexion limited to 25 degrees in August 2014, the assignment of an evaluation in excess of 40 percent is not warranted as the additional loss of motion is not severe enough to be considered unfavorable ankylosis of the entire thoracolumbar spine.

The Board has reviewed the remaining evidence of record but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014, would be justified.  DeLuca, 8 Vet. App. at 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Although the Board has carefully considered the Veteran's reports of pain and functional loss, there is an insufficient basis upon which to assign evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014 as the evidence shows that the Veteran's pain is not productive of sufficient additional functional loss having some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance necessary to meet the Deluca factors for evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014. 

Finally, the Board has also considered whether a separate evaluation is warranted for the Veteran's lumbar spine surgical scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C .F.R. § 4.14 (2014) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's lumbar spine scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's lumbar spine surgical scar is not warranted during this period in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded six square inches (39 square cm.), was unstable, was painful on examination, or caused limitation of function of the spine.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a lumbar spine surgical scar is not warranted.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

As discussed above, the symptoms associated with the Veteran's service-connected lumbar spine disability, including pain, limitation of motion, muscle spasms, and functional loss, are fully contemplated by the Rating Schedule and the currently-assigned evaluations.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against evaluations in excess of 20 percent prior to August 15, 2014 and in excess of 40 percent from August 15, 2014 for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to August 15, 2014, for degenerative disc disease (DDD) at L2 through L5 is denied.

Entitlement to an evaluation in excess of 40 percent since August 15, 2014, for degenerative disc disease (DDD) at L2 through L5 is denied.


REMAND

The record indicates that the Veteran is no longer working, due in part to his lumbar spine disability.  A TDIU may be assigned where the schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014). In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

A claim for a TDIU should be developed and reviewed on the basis of any additional evidence.  Any needed exams or opinions should be conducted.  The matter should be initially adjudicated.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


